5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braunisch (2021/0134726).

    PNG
    media_image1.png
    712
    742
    media_image1.png
    Greyscale

Regarding claim 1, figure 7, Braunisch discloses: 
1. An alignment carrier comprising: a substrate 710 having a coefficient of thermal expansion that substantially matches that of an interconnect bridge 740; wherein the substrate includes a window 841 (fig 8) or (markup window fig 7) located in a central region of the substrate and configured for placement and access of the interconnect bridge 740, wherein the window extends completely through the substrate 710, and a plurality of solder balls 522 located on the substrate 710 and configured for alignment of two or more semiconductor die 520, 530.  The substrate and the interconnect bridge are silicon material, hence having substantially CTE match[0025].  Note that figure 8 can also be applied.


2. The alignment carrier of Claim 1, wherein the interconnect bridge is composed of silicon and the substrate is silicon.  

Regarding claim 5, figures 7-8, Braunisch discloses: 
4. The alignment carrier of Claim 1, wherein the plurality of solder balls 522,532 present on the substrate 710 are located in regions that correspond to each corner of the two or more semiconductor die 520, 530.  

Regarding claim 5, figures 7-8, Braunisch discloses: 
5. The alignment carrier of Claim 1,wherein the window (recess portion; fig 8) has a size that is greater than a size of the interconnect bridge 540 (fig 8).  

Regarding claim 6, figures 7-8, Braunisch discloses: 

6. The alignment carrier of Claim 1, wherein the plurality of solder balls 522, 532 have a size that is greater than solder balls 521, 531 that are present in a low density interconnect region of the two or more semiconductor die 520,530.  

Regarding claim 7, figures 7-8, Braunisch discloses: 
7. The alignment carrier of Claim 1, wherein each solder ball 522, 532 of the plurality of solder balls is a controlled collapse chip connection (C4) solder ball.


    PNG
    media_image2.png
    676
    826
    media_image2.png
    Greyscale
Regarding claim 8, figures 7-8, Braunisch discloses:
8. a first semiconductor die 520 comprising a plurality of first sacrificial bond pads 521 located at a periphery region of the first semiconductor die 520, first solder balls 531 located in a low density interconnect (LDI) region of the first semiconductor die 520, and first bond pads 532 located in a high density interconnect region (HDI) of the first semiconductor die 520; a second semiconductor die 530 located laterally adjacent to the first semiconductor die 520 and comprising a plurality of second sacrificial bond pads 532 located at a periphery region of the second semiconductor die 530, second solder balls 521 located in a LDI region of the second semiconductor die 530, and second bond pads 531 located in a HDI region of the second semiconductor die 530; and an alignment carrier 610 comprising a substrate 610 having a coefficient of thermal expansion that substantially matches that of an interconnect bridge 540, and a plurality of solder balls 522 located on the substrate 610, wherein a first set of the plurality solder balls 522 located on the substrate 610 is aligned to, and in contact wherein the substrate 710 of the alignment carrier includes a window (markup fig 7) located in a central region of the substrate and configured for placement and access of the interconnect bridge, wherein the window extends completely through the substrate 710.  

Regarding claim 9, figures 7-8, Braunisch discloses:
9. The assembly of Claim 8, further comprising a window located in a central portion of the substrate 610 of the alignment carrier and configured for placement of the interconnect bridge 540.  

Regarding claim 10, figures 7-8, Braunisch discloses:
10. The assembly of Claim 9, further comprising the interconnect bridge 540 spanning the first semiconductor die 520 and the second semiconductor die 530, wherein the interconnect bridge 540 connects the HDI region of the first semiconductor die 520 to the HDI of the second semiconductor die 530.  

Regarding claim 11, figures 7-8, Braunisch discloses:
11. The assembly of Claim 10, wherein the interconnect bridge 540 is composed of silicon, and the substrate 610 of the alignment carrier is composed of silicon or glass.  

Regarding claim 12, figures 7-8, Braunisch discloses:
12. The assembly of Claim 8, wherein the plurality of first sacrificial bond pads are located at each corner of the first semiconductor die 520, and the plurality of second sacrificial bond pads 532 are located at each corner of the second semiconductor die 530. Regarding claim 13, figures 7-8, Braunisch discloses:
13. The assembly of Claim 8, wherein the plurality of solder balls of the alignment carrier have a size that is greater than the first solder balls that are present in the first LDI region of the first semiconductor die and the second solder balls that are present in the second LDI region of the second semiconductor die. 


14. The assembly of Claim 8, further comprising a backer structure 505 (fig 7) attached to the first semiconductor die 520 and the second semiconductor die 530.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Braunisch in view of Zhang (10325843).
	Regarding claim 3, Braunisch discloses the invention substantially as claimed, except for substrate being made of glass .    
Zhang teaches a substrate 104 (fig 1) being made of glass material (col 4, lines 5-31).
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Braunisch to teachings of  glass substrate as taught by Zhang, because it is desirous in the art to achieve the predictable result of minimizing warping of the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as . 

Allowable Subject Matter
Claims 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method having among other steps, removing the alignment carrier to provide a second assembly comprising the first semiconductor die, the second semiconductor die and the backer structure;  second attaching the interconnect bridge between the first semiconductor die and the second semiconductor die to provide a third assembly comprising the  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.  The newly amended claims fail to overcome the cited references.  Braunisch discloses all of the limitation as set forth in the newly amended claims (see the above rejection).  Thus, applicant has not yet overcome the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813